Case 7:19-cv-00498-GEC-PMS Document 12 Filed 09/18/20 Page 1 of 5 Pageid#: 73




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 DESHAWN BROWN,                                      )    CASE NO. 7:19CV00498
                                                     )
                  Petitioner,                        )
 v.                                                  )    MEMORANDUM OPINION
                                                     )
 WARDEN BRECKON,                                     )    By: Hon. Glen E. Conrad
                                                     )    Senior United States District Judge
                  Respondent.                        )

           Deshawn Brown, a federal inmate, filed this action, pro se, as a petition for a writ of habeas

 corpus under 28 U.S.C. § 2241. Brown asserts that he is actually innocent of the crime for which

 he was convicted and sentenced under Rehaif v. United States, __ U.S. __, 139 U.S. 2191 (2019).

 See United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318,

 203 L. Ed. 2d 600 (2019) (allowing § 2241 challenge to federal sentence as imposed); In re Jones,

 226 F.3d 328, 333-34 (4th Cir. 2000) (allowing § 2241 challenge to federal conviction). Upon

 review of the record, the court concludes that Brown’s petition under § 2241 in this court is more

 appropriately construed as a motion to vacate, set aside, or correct the sentence under 28 U.S.C.

 § 2255.

                                                     I.

        Brown is currently confined at the United States Penitentiary Lee County, located in this

 judicial district. Pursuant to a judgment entered on June 10, 2015, in Case No. 6:15-cr-2001 by

 the United States District Court for the Northern District of Iowa, Brown stands convicted of

 possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

 On June 9, 2015, the Court sentenced Brown to a term of 120 months of imprisonment. The Court

 also imposed three years of supervised release. Brown appealed, but the Court of Appeals
Case 7:19-cv-00498-GEC-PMS Document 12 Filed 09/18/20 Page 2 of 5 Pageid#: 74




 dismissed the appeal for lack of jurisdiction. According to court records available online, Brown

 has not filed any collateral attacks on his conviction or sentence in the sentencing court.

         In response to Brown’s current petition under § 2241 to this court, respondent argues that

 the petition must be dismissed for lack of jurisdiction. (ECF No. 7.) Brown has filed a response

 in opposition to the motion to dismiss. (ECF No. 11.) Thus, the matter has been fully briefed.

                                                    II.

         A federal prisoner bringing a claim for relief from an allegedly illegal sentence must

 normally do so in a § 2255 motion in the sentencing court. Section 2255(e) provides that a § 2241

 habeas petition raising such a claim “shall not be entertained if it appears that the applicant has

 failed to apply for relief, by motion, to the court which sentenced him, or that such court has denied

 him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

 legality of his detention.” 28 U.S.C. § 2255(e) (emphasis added). The fact that relief under § 2255

 is barred procedurally or by the gatekeeping requirements of § 2255 does not render the remedy

 inadequate or ineffective. In re Jones, 226 F.3d at 332; see also Cradle v. United States, 290 F.3d

 536, 538-39 (3d Cir. 2002) (“It is the inefficacy of the remedy, not the personal inability to use it,

 that is determinative. Section 2255 is not inadequate or ineffective merely because the sentencing

 court does not grant relief, the one-year statute of limitations has expired, or the petitioner is unable

 to meet the stringent gatekeeping requirements of the amended § 2255.”).

         Several circuit courts of appeals, including the Fourth Circuit, have held that the last phrase

 in § 2255(e), known as the savings clause, is jurisdictional. Wheeler, 886 F.3d at 424-25 (citing

 Williams v. Warden, 713 F.3d 1332 (11th Cir. 2013)). In other words, the savings clause

 “commands the district court not to entertain a § 2241 petition that raises a claim ordinarily

 cognizable in the petitioner’s first § 2255 motion except in exceptional circumstances.” Id. at



                                                    2
Case 7:19-cv-00498-GEC-PMS Document 12 Filed 09/18/20 Page 3 of 5 Pageid#: 75




 425. 1 In this circuit, the remedy in § 2255 is inadequate and ineffective to test the legality of a

 sentence when:

          (1) at the time of sentencing, settled law of this circuit or the Supreme Court
         established the legality of the sentence; (2) subsequent to the prisoner’s direct
         appeal and first § 2255 motion, the aforementioned settled substantive law changed
         and was deemed to apply retroactively on collateral review; (3) the prisoner is
         unable to meet the gatekeeping provisions of § 2255(h)(2) for second or successive
         motions; and (4) due to this retroactive change, the sentence now presents an error
         sufficiently grave to be deemed a fundamental defect.

 Wheeler, 886 F.3d at 429; see also Jones, 328 F.3d at 333-34. Thus, unless Brown demonstrates

 that he can satisfy the Jones/Wheeler test so that the savings clause applies to permit his Rehaif

 challenge in a § 2241 petition, this court has no “power to act” on his § 2241 claim. Id.; see also

 Rice v. Rivera, 617 F.3d 802, 810 (4th Cir. 2010) (“Jurisdictional restrictions provide absolute

 limits on a court’s power to hear and dispose of a case, and such limits can never be waived or

 forfeited.”).

         Brown argues that in the wake of the Supreme Court’s decision in Rehaif he is actually

 innocent of his conviction and sentence under 18 U.S.C. § 922(g). Section 922(g) provides that

 “it shall be unlawful for certain individuals to possess firearms. The provision lists nine categories

 of individuals subject to the prohibition, including felons . . . . A separate provision, § 924(a)(2),

 adds that anyone who knowingly violates the first provision shall be fined or imprisoned for up to

 10 years.” Rehaif, 139 S. Ct. at 2194; see also 18 U.S.C. § 922(g). In Rehaif, the Supreme Court

 held that “the word knowingly applies both to the defendant’s conduct and to the defendant’s

 status. To convict a defendant, the Government therefore must show that the defendant knew he

 possessed a firearm and also that he knew he had the relevant status when he possessed it.” Rehaif,



         1
             The court has omitted internal quotation marks, alterations, and/or citations here and throughout this
 opinion, unless otherwise noted.


                                                         3
Case 7:19-cv-00498-GEC-PMS Document 12 Filed 09/18/20 Page 4 of 5 Pageid#: 76




 139 S. Ct. at 2194. According to Brown, he was not aware of his status as a prohibited person, nor

 was he informed of that status by defense counsel, the prosecution, or the court. Therefore, he

 claims, the elements of the crime were not proven, and he is actually innocent.

         Brown further argues that § 2255 is inadequate and ineffective to challenge his conviction

 and sentence for the following reasons. First, he asserts that he lacked a prior opportunity to

 challenge his conviction because such a challenge was foreclosed by circuit or Supreme Court law

 at the time of his sentencing and direct appeal. 2 Second, Brown contends that he would not be

 able to bring his actual innocence claim in a “second or successive 2255 motion” because such

 motion would be authorized by the circuit court only when the defendant makes a showing that it

 contains:

         (1) newly discovered evidence that, if proven and viewed in light of the evidence
             as a whole, would be sufficient to establish by clear and convincing evidence
             that no reasonable factfinder would have found the movant guilty of the offense;
             or

         (2) a new rule of constitutional law, made retroactive to cases on collateral review
             by the Supreme Court, that was previously unavailable.

 28 U.S.C. § 2255(h). However, Brown never filed a first § 2255 motion. Therefore, his current

 petition would not be considered a second or successive § 2255 motion, and he would not be

 subject to § 2255(h)’s restrictions. 3 In short, Brown cannot demonstrate that § 2255 “is inadequate

 or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

         Accordingly, this court is constrained to conclude that Brown cannot proceed with his

 Rehaif claim under § 2241. Therefore, the court will deny relief under § 2241, construe Brown’s


         2
            Brown also mentions his “first 2255 motion.” (ECF. No. 1 at 5.) However, as discussed above, the docket
 in his criminal case does not reflect the filing of a § 2255 motion at any time.
         3
             In his response, Brown notes that he never filed a § 2255 motion and, therefore, does not require
 authorization from the Eighth Circuit to do so. (ECF No. 11 at 15.)


                                                         4
Case 7:19-cv-00498-GEC-PMS Document 12 Filed 09/18/20 Page 5 of 5 Pageid#: 77




 submission as a § 2255 motion, and transfer it to the United States District Court for the Northern

 District of Iowa for further consideration in light of the Supreme Court’s Rehaif decision. 4 The

 Clerk is directed to send copies of this memorandum opinion and accompanying order to petitioner

 and to counsel of record.

                     18th day of September, 2020.
        ENTER: This _____

                                                                _________________________________
                                                                Senior United States District Judge




        4
            The court expresses no view on the merits of petitioner’s claim.

                                                          5
